Notec of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s communication filed on 7/31/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Lopez on 6/2/2022.
The application has been amended as follows: 
1. (Currently amended) A device comprising:
a metal (III)-polar III-nitride substrate having a first surface opposite a second surface;
a tunnel junction formed on one of the first surface or a buffer layer disposed on the first surface;
a p-type III-nitride layer formed directly on the tunnel junction;
a number of material layers; a first material layer formed on the p-type III-nitride layer; each subsequent layer disposed on a preceding layer; wherein one layer from the number of material layers is patterned into a structure; said one layer being a III-nitride layer;
 wherein the device is an LED; wherein the first material layer is an active layer including at least one quantum well, wherein a second, and last, material layer is an n-type III-nitride layer formed directly on the active layer; a portion of the second material layer, extending from above  the active layer, being patterned into nanopillars;
wherein the metal (III)-polar III-nitride substrate is a metal (III)-polar n-type III-nitride substrate;
wherein a first ohmic contact is disposed on the second surface of the metal (III)-polar III-nitride substrate;
wherein at least one second ohmic contact is disposed on one or more surfaces of the n-type III-nitride layer from which the nanopillars emerge;
and
wherein  material that can be optically pumped is disposed to receive emission from the nanopillars, or wherein one of a quantum dot  or a metal layer is formed at an end of each one of the nanopillars furthest from the active layer.

2. (Canceled)

3. (Canceled) 
4. (Canceled) 

5. (Canceled) 

6.  (Currently amended) The device of claim [[5]]1, wherein material that can be optically pumped is disposed to receive emission from the nanopillars.

7. (Currently amended) The device of claim  [[5]]1, wherein a quantum dot is formed at an end of each one of the nanopillars furthest from the active layer.

8. (Currently amended) The device of claim  [[5]]1, wherein a metal layer is formed at an end of each one of the nanopillars furthest from the active layer.

9. (Canceled) 

10. (Canceled)

11. (Canceled)

12. 	(Canceled) 

13.	(Canceled)

14.	(Canceled)

15.	(Canceled)




REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Prior art neither teach nor suggust “a device comparing  a metal polar III- nitride substrate with a tunnel junction formed over substrate, wherein the device is an LED; wherein the first material layer is an active layer including at least one quantum well, wherein a second, and last, material layer is an n-type III-nitride layer formed directly on the active layer; a portion of the second material layer, extending from above  the active layer, being patterned into nanopillars; wherein the metal (III)-polar III-nitride substrate is a metal (III)-polar n-type III-nitride substrate; wherein a first ohmic contact is disposed on the second surface of the metal (III)-polar III-nitride substrate; wherein at least one second ohmic contact is disposed on one or more surfaces of the n-type III-nitride layer from which the nanopillars emerge; and wherein  material that can be optically pumped is disposed to receive emission from the nanopillars, or wherein one of a quantum dot  or a metal layer is formed at an end of each one of the nanopillars furthest from the active layer.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached 8am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAVITRI MULPURI/               Primary Examiner, Art Unit 2816